Citation Nr: 1449279	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  11-01 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES


1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, to include scoliosis and lipoma, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a stomach ulcer, and if so, whether service connection is warranted.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disability, and if so, whether service connection is warranted.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and A.G.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from November 1990 to May 1991, with additional service in the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In February 2013, the Veteran testified at a Board video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with the claims file.

The claims for entitlement to service connection for low back disability, skin disability, and stomach ulcer/gastroesophageal reflux disease (GERD) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A March 1996 rating decision denied service connection for PTSD and declined to reopen the claim for service connection for a low back disability; the Veteran did not appeal that rating decision, and no new evidence pertinent to the basis of the denial of the claims was received by VA within one year from the date of that decision. 

2.  The additional evidence presented since the March 1996 rating decision provides some information that, when considered with the other evidence of record, relates to an unestablished fact and/or raises a reasonable possibility of substantiating the Veteran's claim for service connection for PTSD and a low back disability.

3.  The Veteran has been diagnosed with PTSD related to traumatic experiences during her service in Southwest Asia during Operation Desert Shield/Operation Desert Storm. 

4.  A November 1992 rating decision denied service connection for a stomach  ulcer, and a January 1997 rating decision declined to reopen the claim for service connection for skin disability; the Veteran did not appeal the November 1992 and January 1997 rating decisions, and no new evidence pertinent to the basis of the denial of the claims was received by VA within one year from the date of the decisions.

5.  Some of the additional evidence presented since the November 1992 and January 1997 rating decisions relates to an unestablished fact and/or raises a reasonable possibility of substantiating the Veteran's claim for service connection for a stomach ulcer and skin disability.



CONCLUSIONS OF LAW

1.  The March 1996 rating decision that denied the claim for service connection for PTSD and declined to reopen the claim for service connection for a low back disability is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2014).

2.  The November 1992 rating decision that denied service connection for a stomach ulcer is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2014).

3.  The January 1997 rating decision declined to reopen the claim for service connection for skin disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2014).

4.  New and material evidence has been presented, and the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2014).

5.  New and material evidence has been presented, and the claim for service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

6.  New and material evidence has been presented, and the claim for service connection for a stomach ulcer is reopened.  38 U.S.C.A. § 5108 (West 2002);
 38 C.F.R. § 3.156 (2014).

7.  New and material evidence has been presented, and the claim for service connection for a skin disability is reopened.  38 U.S.C.A. § 5108 (West 2002);  
38 C.F.R. § 3.156 (2014).

8.  The criteria for establishing service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

New and Material Evidence

Generally, a claim that has been finally denied may not thereafter be reopened     and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

1.  PTSD

By way of history, in a rating decision in March 1996, the RO denied the Veteran's claim for service connection for PTSD because the evidence failed to show a diagnosis of PTSD and there was insufficient evidence of a stressor.  The Veteran was informed of the decision and of her appellate rights, but did not appeal the decision within the prescribed time and no new evidence pertinent to the basis of the denial of the claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  Thus, that decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The evidence considered at the time of the March 1996 rating decision that denied service connection for PTSD consisted of service records, which showed that the Veteran served in the Southwest Asia Theatre Operations during the Gulf War.  The service personnel records show that she served in Saudi Arabia in an area classified as an imminent danger pay area.  Her military occupational specialty was a medical supply specialist.  Also in the record were post-service VA treatment records and a VA examination report that did not address the Veteran's claimed psychiatric disorder.  
	
The evidence received since the prior final denial includes statements from the Veteran wherein she reported various in-service stressors, to include exposure to enemy fire from nightly missiles, military sexual trauma, and a camp explosion after a tent that contained ammunition caught fire.  Private treatment records contain the Veteran's reports of being exposed to frequent bombing during Desert Storm and feeling terrified of being hit by a bomb.  The Veteran also submitted witness statements regarding the in-service incidents, as well as her psychiatric symptomatology since service.  The private records reflect a diagnosis of PTSD due to exposure to combat situations during military service.  VA treatment records also showing a diagnosis of PTSD etiologically linked to the reported in-service stressors.  

Such evidence is new as it was not previously of record.  Moreover, as such evidence must be presumed credible for the purposes of new and material evidence analysis, the Board finds such evidence is material, as it relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD.  Accordingly,   as new and material evidence has been submitted, the claim for service connection   for PTSD is reopened.

2.  Low Back Disability, Stomach Ulcer/GERD and Skin Disability

In a rating decision in November 1992, the RO denied the Veteran's claims for service connection for a low back disability and a stomach disorder.  With regards to the low back disability, the RO determined that while the service treatment records documented treatment for back problems, there was no evidence of a post-service back disability associated with the findings in service.  Concerning the stomach disorder, the RO found that the Veteran had peptic ulcer disease that pre-existed service and was not aggravated by it.  The Veteran was informed of the decision and of her appellate rights, but did not file a timely notice of disagreement with that decision.

In March 1996, the RO denied the Veteran's claim for service connection for a skin disability because the condition, diagnosed as dermatitis, was not shown in service, was not subject to presumptive service connection as due to an undiagnosed illness, and there was no evidence that the condition was related to service.  That rating decision also declined to reopen the Veteran's claim for entitlement to service connection for a back disability because no new and material evidence had been presented to reopen the claim.  The Veteran was informed of the decision and of her appellate rights, but did not file a timely notice of disagreement with the denial of the claim for service connection for a back disability.

A January 1997 rating decision continued the denial of the Veteran's claim for service connection for a skin disability, to include as due to an undiagnosed illness, on a direct and presumptive basis.  The Veteran did not appeal that decision. 

Ultimately, the November 1992 (stomach disorder), March 1996 (low back disability), and January 1997 (skin disability) rating decisions became final because the Veteran failed to appeal the decisions within the prescribed time and no new and material evidence was received by VA within one year from the date that the RO mailed notice of the determinations to the Veteran.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The evidence considered at the time of the November 1992 rating decision that denied the Veteran's claim for service connection for a stomach disorder consists of the service treatment records, a VA examination report, and post-service VA treatment records.  The service treatment records showed that on deployment examination in November 1990, the Veteran reported a medical history positive for an ulcer.  She was diagnosed with peptic ulcer disease (PUD) in 1982.  The Veteran underwent an esophagogastroduodenoscopy (EGD) procedure at that time that revealed no abnormalities.  A VA examination report from September 1992 noted a history of diarrhea since an incident in service while stationed in Saudi Arabia.  An upper GI series revealed a spastic duodenal bulb.  The examiner diagnosed a history of recurrent stomach pains associated with diarrhea, of unknown etiology.  

The evidence considered at the time of the March 1996 rating decision that denied service connection for a low back disability includes the service treatment records which document treatment for low back pain in service following an incident of heavy lifting in March 1991. On a report of medical history in April 1991, the Veteran complained of recurrent back pain.  A VA examination report in September 1992 recorded complaints of low back pain.  X-rays of the spine were negative.  The Veteran was diagnosed with a history of low back strain.  


The evidence considered at the time of the January 1997 rating decision that denied service connection for a skin disability, includes the service treatment records which fail to document any skin related complaints or clinical findings.  VA treatment records in 1994 show treatment for an intermittent rash, diagnosed as acute contact dermatitis, that reportedly had onset while stationed in Saudi Arabia.  The record also contained statements from the Veteran asserting that she developed a skin disorder due to exposure to chemicals while stationed in Saudi Arabia.  She described recurrent rashes and papules all over her skin following her return from Persian Gulf War.  

The evidence received since the prior final denial of the claims includes additional statements and testimony from the Veteran relating her low back, gastrointestinal, and skin disorders to service.  VA treatment records document treatment for a lipoma on the Veteran's back, and a history of back pain since 1991.  X-rays also show degenerative changes in the lumbar spine.  The records also contain several diagnoses of gastrointestinal disorders, to include PUD, active and chronic gastritis, acid reflux and H. pylori.  The Veteran attributed recent findings of H. pylori to a bacterial infection contracted while stationed in Saudi Arabia when she became ill after eating local food.  With regard to her skin disability, the Veteran related onset of a rash within months of returning from Saudi Arabia.  She submitted photographs showing a skin rash.  A VA clinical treatment note in 2008 documented treatment for a rash of unclear etiology.  Subsequent treatment records reflect a medical history of dermatitis.   

Such evidence is new as it was not previously of record.  Moreover, as such evidence must be presumed credible for the purposes of new and material evidence analysis, the Board finds such evidence is material.  Accordingly, as new and material evidence has been submitted, the claims for service connection for a low back disability, stomach ulcer, and a skin disability are reopened.

Service Connection for PTSD

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.303(a).

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of service, lay testimony alone may establish the occurrence of the claimed stressor.  38 C.F.R. § 3.304(f) (2014).

When the evidence does not establish that a veteran is a combat veteran, his or her assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, his or her reported service stressors must be established by official service record or other credible supporting evidence.  38 C.F.R. § 3.304(f) (2014); Pentecost v. Principi, 16 Vet. App. 124 (2002).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from     an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2014).

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that she currently suffers from PTSD as a result of incidents which occurred while on active duty in the Southwest Asia Theatre Operations during the Gulf War.  She has also claimed military sexual trauma.  

The Veteran's personnel records show that she served in Saudi Arabia in an area classified as an imminent danger pay area.  The service treatment records show reports of nervous trouble in November 1990.  The Veteran was not diagnosed with PTSD during service, and the evidence of record does not establish that she engaged in combat with the enemy as contemplated by 38 U.S.C.A. § 1154(b).  

However, the Board finds that some of the Veteran's reported stressors relate to a fear of hostile military activity.  38 C.F.R. § 3.304(f)(3) (2014).  The reported stressors include reports of fear of imminent danger from coming under enemy fire from bombs and missiles while stationed in Saudi Arabia near the Border with Iraq.  Those incidents are consistent with the places, types, and circumstances of the Veteran's service.  


As also required under the currently applicable regulation, the Veteran has a current diagnosis of PTSD that has been linked to the reported stressors as summarized above, as determined by a VA psychologist or psychiatrist.  In this regard, numerous post-service VA and private treatment records document a diagnosis of PTSD associated with the in-service stressors.  Private treatment records that contain the Veteran's reports of being exposed to frequent bombing during Desert Storm and feeling terrified of being hit by a bomb.  The Veteran also submitted witness statements regarding the in-service incidents, as well as her psychiatric symptomatology since service.  The private treatment reports recorded a diagnosis of PTSD due to exposure to combat situations during military service.  

Significantly, on mental health evaluation in October 2008, a VA psychologist diagnosed chronic PTSD due to exposure to combat during service.  It was noted that the Veteran reported moderate combat exposure.  She recalled feeling paralyzed by fear due to ongoing bombing attacks while stationed in Saudi Arabia near the border with Iraq.  She felt her life was threatened during her deployment.  The Veteran related feeling extreme helplessness and horror during these attacks.  The psychologist indicated that these experiences were associated with significant feelings of fear, helplessness and horror that met the DSM-IV criteria for traumatic events.  It was also noted that the intensity and frequency of her reported symptoms met the DSM-IV criteria for a diagnosis of PTSD.  Similarly, a July 2012 VA mental health assessment diagnosed PTSD with the reported stressors including the Veteran's fear of bombs exploding.

Based on the foregoing, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence of record shows a current PTSD diagnosis by a VA psychologist that has been linked to her reported in-service stressor involving fear of hostile military action.  Accordingly, the Board finds that service connection is warranted for PTSD.  



ORDER

New and material evidence having been received, the claim for service connection for posttraumatic stress disorder is reopened.

Entitlement to service connection for posttraumatic stress disorder is granted.

New and material evidence having been received, the claim for service connection for a low back disability is reopened, and to that extent only the appeal is granted.

New and material evidence having been received, the claim for service connection for a gastrointestinal disability is reopened, and to that extent only the appeal is granted.

New and material evidence having been received, the claim for service connection for a skin disability is reopened, and to that extent only the appeal is granted.


REMAND

VA's duty to assist in the development of the claim includes obtaining a medical examination and/or medical opinion on the matter when certain circumstances are met.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As the Veteran has been diagnosed with low back and gastrointestinal disorders, the Board finds that current VA examinations are necessary to determine whether such conditions are related to service.  

As to the claim for service connection for a skin condition, the service treatment records do not document a skin disability.  However, the Veteran maintains that she has a skin disorder due to exposure to chemicals in service.  Post-service treatment records starting in 1994 show treatment for a rash, diagnosed as acute contact dermatitis, which the Veteran reported had onset in service while stationed in Saudi Arabia.  Most recently, a VA clinical treatment note in 2008 documented treatment for a rash of unclear etiology.  Thus, the Board finds that a VA examination is necessary in order to fairly decide her claim.  McLendon, supra. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses,     and approximate dates of treatment of all health care providers, both VA and private, who have treated her for her low back, skin and gastrointestinal disorders.  After securing any necessary releases, the AOJ should request any records identified that are not duplicates of those already contained in the claims file.  In addition, obtain all relevant ongoing VA treatment records dating since May 2009.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified. 

2.  After the development requested above has been completed, schedule the Veteran for a VA spine examination to ascertain the nature of the Veteran's claimed low back disability and to obtain an opinion on the claim for service connection.  The examiner must review the claims file in conjunction with the examination.  All indicated tests should be conducted and the results reported. 

Following review of the claims file and examination of the Veteran, the examiner is asked to respond to the following: 

a) Provide the diagnosis for any current low back disability that is present. 

b) For any diagnosed low back disability found to be present, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the current diagnosed condition arose during service or is otherwise related to military service, to include the complaints of back pain therein.  Please explain the reasoning for the opinion provided. 

3.  Schedule a VA stomach and esophagus examination to determine the current nature of the Veteran's claimed stomach/GERD disability and to obtain an opinion as to whether such is related to her military service.  The examiner must review the claims file in conjunction with the examination.  Any indicated tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner is asked to respond to the following: 

a) Provide the diagnosis for any stomach and esophagus disability found.

b) Is it at least as likely as not (50 percent or greater probability) that any current stomach or esophagus disability is related to service, to include the Veteran's service in the Persian Gulf?  Please explain the reasoning for the opinion provided.

c) If the Veteran has a current stomach or esophagus condition related to service, the examiner should opine whether the evidence shows the Veteran undebatably suffered from peptic ulcer disease (PUD) prior to her active service from November 1990 to May 1991.  If so, was the PUD permanently worsened (versus temporary exacerbation) during her period of active service.  If the condition was permanently worsened during her service, was that worsening clearly the result of the natural progression of the PUD?  If the PUD was permanently worsened beyond normal progression (aggravated) during service, is any current stomach or esophagus disorder related to that aggravation?  Please explain the reasoning for the opinions provided.

4.  Schedule a VA skin disorders examination to determine the nature of any chronic skin disability found and an opinion concerning the claim for service connection.  The examiner must review the claims file in conjunction with the examination.  Any indicated tests should be conducted and the results reported.  A complete rationale for all opinions must be provided. 

Following review of the claims file and examination of the Veteran, the examiner is asked to respond to the following:

a) Please provide the diagnosis for any skin disability identified on examination. 

b) If a diagnosed skin disability is identified, the examiner should indicate whether it is as likely as not (50 percent probability or greater) that the diagnosed disorder is related to the Veteran's active military service, to include her alleged chemical exposure therein.

c) If there is no diagnosed disability that the Veteran's skin complaints can be attributed to, the examiner should indicate whether such represents an undiagnosed illness, and whether the disorder is related to service, to include the Veteran's service in the Persian Gulf.

5.  If the benefits sought on appeal remain denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


